DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An amendment was received from applicant on 12/03/2021.
Claims 13, 16 and 19 are amended.
Claims 4, 6 and 12 are canceled.
5.	Claims 1-3, 5, 7-11 and 13-23 are remaining in the application.
6.	The amended Specification is accepted.
Allowable Subject Matter
7.	Applicant’s amendment is deemed sufficient to overcome the previous objections and rejections presented in the Non Final Rejection mailed on 9/03/2021.
8.	In view of the foregoing, the remaining claims 1-3, 5, 7-11 and 13-23 are allowed.
Reasons for Allowance
9.	The prior art does not disclose, teach or suggest:
The claimed ship-mounted auxiliary sail system comprising: a rail system extending about at least a portion of a perimeter of a deck of the ship; a plurality of sail units mountable on the rail system, each one of the plurality of sail units having a mast, each one of the plurality of sail units including the respective mast of the each one of the plurality of sail units being movable along the rail system; and a plurality of spaced apart fixed mounting points provided on the rail system for fixing the plurality of sail units to a hull of the ship for use, each one of the plurality of spaced apart fixed mounting points being configured to receive and secure a corresponding one of the plurality of sail units.
Nor,
The claimed method of positioning a plurality of sail units at a plurality of spaced apart fixed mounting points for fixing the plurality of sail units to a hull of a ship for use as an auxiliary sail system for the ship, the method comprising the steps of:
(a) loading a first one of the plurality of sail units on a rail system, the rail system extending about at least a portion of a deck of a ship;
(b) securing the first one of the plurality of sail units to a drive rope;
(c) using the drive rope to move the first one of the plurality of sail units towards a first one of the plurality of spaced apart fixed mounting points until the first one of the plurality of sail units has moved a predetermined spacing distance;
(d) loading a second one of the plurality of sail units on the rail system;
(e) securing the second one of the plurality of sail units to the drive rope;
(f) using the drive rope to move the second one of the plurality of sail units towards a second one of the plurality of spaced apart fixed mounting points;
repeating steps (d) through (f) for successive ones of the plurality of sail units, until a desired number of sail units have been loaded on the rail system and moved to a corresponding one of the plurality of spaced apart fixed mounting points: and
securing each one of the plurality of sail units at the corresponding one of the plurality of fixed mounting points.
Nor,
The claimed method of clearing a plurality of sail units coupled to a plurality of spaced apart fixed mounting points of an auxiliary sail system for a ship from a first side of the ship, the method comprising the steps of:
(a) advancing a second one of the plurality of sail units on a second side of the ship opposite to the first side to a storage distance from a first one of the plurality of sail units on the second side and securing the second one of the plurality of sail units in a storage configuration;
(b) advancing a third one of the plurality of sail units on the second side of the ship to a storage distance from the second one of the plurality of sail units and securing the third one of the plurality of sail units in a storage configuration;
(c) repeating step (b) for successive ones of the plurality of sail units on the second side of the ship until a desired portion of the second side of the ship has been cleared;
(d) using a drive rope to move the plurality of sail units located on the first side of the ship towards the second side of the ship;
(e) advancing a first one of the plurality of sail units on the first side of the ship to a storage distance from a last one of the plurality of sail units on the second side of the ship and securing the first one of the plurality of sail units from the first side of the ship in a storage configuration; and
(f) securing successive ones of the plurality of sail units from the first side of the ship a storage distance from the preceding one of the plurality of sail units from the first side of the ship in a storage configuration.
As specifically claimed by applicant.
Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL V VENNE whose telephone number is (571)272-7947.  The examiner can normally be reached between M-F, 7am-3:30pm Flex.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel J Morano can be reached on (571) 272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
11.	If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (USA OR CANADA) or 571-272-1000.

/Daniel V Venne/
Senior Examiner, Art Unit 3617
12/13/2021